Citation Nr: 1735463	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, to service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In his April 2011 substantive appeal, the Veteran requested a Travel Board hearing.  However, he withdrew his hearing request in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that another remand is necessary in this case.  In June 2016 and February 2017, the Board remanded the case to afford the Veteran a VA examination and obtain a medical opinion addressing the nature and likely etiology of the Veteran's claimed peripheral neuropathy.

In February 2017, the Board found that a July 2016 VA peripheral nerves examination report provided an inadequate opinion and remanded the claim on appeal for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Here, the Veteran contends he has peripheral neuropathy, which is the result of exposure to Agent Orange while serving in the Republic of Vietnam.  The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam War; therefore he is presumed to have been exposed to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014), 38 C.F.R. § 3.307(a)(6) (2016).  VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  Id.  Such diseases include early-onset peripheral neuropathy, which must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order for a veteran to be entitled to a presumption of service connection.  Id.  

After reviewing the claims file and clinical examination of the Veteran, the July 2016 examiner determined that there was no objective evidence to support an onset of peripheral neuropathy within one year of exposure; therefore, it is less likely than not caused by or related to any event in active service.  However, when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Pursuant to the Board's February 2017 remand, an addendum opinion was obtained in March 2017.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that after careful review of the Veteran's claims file, there is no objective evidence of bilateral lower extremity peripheral neuropathy based on electromyogram (EMG)/nerve conduction study (NCS) on July 14, 2016, and therefore is not etiologically related to his active service, to include as due to exposure to herbicides.

However, the current disability element of a service connection claim is satisfied when a veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.  

To that effect, a September 2013 VA peripheral nerves examination report shows that an EMG performed on September 1, 2011 indicated that the right upper and lower extremity nerve conduction velocity study demonstrated electrophysiologic evidence most consistent with a mild sensory peripheral polyneuropathy with primarily axonal components.  Additionally, in a June 2010 VA neurology consultation report, the physician noted an impression that the Veteran's history and physical examination was most consistent with a sensory peripheral neuropathy in a stocking glove distribution in the bilateral upper and lower extremities.  The physician alluded to suspicion for Agent Orange based in part on the Veteran's subjective history of paresthesias during exposure.  Further, a May 2011 VA neurology report shows that the Veteran was seen for painful polyneuropathy.  He reported symptoms started probably in 1975 and initially were transient and included unsteadiness and pain in his feet.  The assessment was moderately severe sensory polyneuropathy of unclear etiology.  

Although the March 2017 VA examiner stated that the Veteran's claims file has been carefully reviewed and listed in the July 2016 VA examination report various medical records pertinent to the Veteran's medical history, the examiner did not discuss the September 2011 EMG/NCS conclusion or the June 2010 neurology consultation report.  As the examiner failed to address or attempt to reconcile the apparently conflicting medical opinions of record, the March 2017 VA examiner's opinion is inadequate and it does not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, it is necessary to obtain supplemental medical opinion before the Board decides the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Fort Harrison, Montana, Georgia, and all associated outpatient clinics, dated from March 2017 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, forward the Veteran's claims file to the examiner who conducted the March 2017 VA examination, if available, to obtain a supplemental opinion.  If the March 2017 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy diagnosed during the pendency of this appeal, or proximate thereto, is related to military service, specifically exposure to herbicides while in Vietnam.

If no current peripheral neuropathy is found, the examiner must attempt to reconcile any conflicting medical findings including the right upper and lower extremity nerve conduction velocity study demonstrating electrophysiologic evidence "most consistent with a mild sensory peripheral polyneuropathy with primarily axonal components," as noted in the September 1, 2011 EMG report, as well as findings of "sensory peripheral neuropathy in a stocking glove distribution in the bilateral upper and lower extremities" in the  June 2010 VA neurology consultation report.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

